Graham Capital Management, L.P. 40 Highland Avenue Rowayton, Connecticut 06853 November 7, 2012 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attn: Robert F. Telewicz Jr. Senior Staff Accountant Re: Graham Alternative Investment Fund I LLC (the “Fund”) Form 10-K for the fiscal year ended December 31, 2011 Filed March 15, 2011, File No. 000-53965 Ladies and Gentlemen: On behalf of the Fund, I am writing this letter in my capacity as an officer of Graham Capital Management, L.P., the manager of the Fund (the “Manager”).This letter responds to the Securities and Exchange Commission (the “Commission”) Staff’s comment letter dated October 24, 2012, (the “Letter”) to the Fund’s Form 10-K that was filed with the Commission on March 30, 2012.For your convenience, the Staff’s comments are indicated in italics, followed by the response of the Manager. 1. In responding to our comments, please provide, in writing, a statement from the company acknowledging that: the company is responsible for the adequacy and accuracy of the disclosure in the filing; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Fund acknowledges that it is responsible for the adequacy and accuracy of the disclosures in the filing. The Fund is aware that Staff comments or changes to disclosures in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing. The Fund may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities law of the United States. Please feel free to call the undersigned at (203) 899-3491 with any questions. Very truly yours, /s/ Paul Sedlack Paul Sedlack Chief Executive Officer cc:Christopher Wells
